DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s amendments, remarks filed on 10/21/2020.
Claims 10-25 and 27 are pending.
Claims 10 is independent. 


Response to Arguments
Applicant’s arguments, see pages 8-13, filed 10/21/2020, with respect to the rejection(s) of claim(s) 10-25 and 27 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sasaki et al. (US 2016/0332660).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 10-14 and 17-25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (2014/0009093) in view of Endo et al. (2013/0299271) in view of Scotson et al. (US 2016/0244089) in view of Sasaki et al. (US 2016/0332660).

Re claim 10, Suzuki teaches (Figure 1-4) an electric power steering device (para 18), comprising: 
an electric motor (Figure 3a; 80) that causes a vehicle steering mechanism to rotate (para 22; motor 80 acts as a multiple phase rotating machine for producing steering assist torque); and a controller that drives the motor (ECU 10),
the motor (fig. 3a; 80) having a stator (fig. 3a; 84) including two independent windings (Fig. 1; 801 and 802) with respect to a single rotor (Figure 3a; 83, para 39), and the controller being formed of two control systems (301 and 302) that supply control signals to each of the motor windings (para 44 , and 50-51), wherein
the controller is configured so as to, when an abnormality (Fig. 4; 751 and 752 failure detectors) occurs in one winding of the motor or in one control system inside the controller (para 54; failure in the first system include a short-circuit failure in the first-system inverter 601, a supply failure in the first winding set 801, a ground failure in the first winding set 801, and a short-circuit between the windings of the first winding set 801), wherein the one control system (301 control system) of the two control systems controls the one winding (801) of the two independent windings (801 and 802) and another control system (302, 152, 752) of the two control systems controls the other winding (802) of the two independent windings, and wherein the one control system transmits a notification to the other control system (Fig. 4; para 46, 103; sends a signal after detection of failure to corrector 202 from failure detector 751) when the abnormality occurs in the one winding or in the one control system (para 56-58; the failure detectors detect what failure has occurred within the system), the notification including a type of abnormality occurring in the one winding or in the one control system (para 56-58; the failure detectors detect which type of failure has occurred, it is obvious the two control systems communicate with each other because the current is controlled based on the failure detected para 59-60); 
wherein the, other control system adjusts a current supplied to the other winding according to the type of abnormality occurring in the one winding or in the one control system (see Suzuki; para 63-64 and 103; when a failure is detected, the first a signal is sent to current corrector 202 and the current command is controlled to control the second system);
but fails to explicitly teach cut a supply of current to the winding in which the abnormality has occurred to zero and drive the motor by supplying a predetermined current necessary at a normal time to the other winding, and configured so as to share a supply of the predetermined current between the two windings at a time of normal drive when no abnormality has occurred, thereby driving the motor; and Suzuki does not explicitly teach/disclose adjusting a current supplied to the other winding according to the type of abnormality occurring; 
wherein the one winding comprises a three-phase winding, and 
wherein the controller is configured so as to, in response to an open failure occurring in a first phase of the three-phase winding, cut a supply of current to the first phase to zero and drive the motor by supplying a predetermined current necessary at a normal time to second and third phases of the three-phase winding;
wherein the controller includes a communication line connecting the one control system with the other control system, and 
wherein the one control system determines that an abnormality has occurred in the other control system in response to no communication signal being received by the one control system on the communication line.
(Figure 3) cut a supply of current to the winding in which the abnormality has occurred to zero and drive the motor by supplying a predetermined current necessary at a normal time to the other winding (para 163 and 165-168; the motor is driven by rated current), and configured so as to share a supply of the predetermined current between the two windings at a time of normal drive when no abnormality has occurred, thereby driving the motor (para 163 and 165-168; discloses “the motor torque of the normal winding driving system can be used to the maximum extent within the range of the rated current.”); and adjusting a current supplied to the other winding according to the type of abnormality occurring (para 41 and 45; the current values are selected based off the determination of the fault).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art, to modify that taught by Suzuki with that taught by Endo to obtain a sufficient output torque in the case of a fault (see Endo; abstract).
Suzuki in view of Endo does not explicitly teach wherein the one winding comprises a three-phase winding, and 
wherein the controller is configured so as to, in response to an open failure occurring in a first phase of the three-phase winding, cut a supply of current to the first phase to zero and drive the motor by supplying a predetermined current necessary at a normal time to second and third phases of the three-phase winding;
wherein the controller includes a communication line connecting the one control system with the other control system, and 
wherein the one control system determines that an abnormality has occurred in the other control system in response to no communication signal being received by the one control system on the communication line.
(Figure 2) wherein the one winding (1) comprises a three-phase winding (Fig. 2; 2, 4, 6), and 
wherein the controller (motor controller 24) is configured so as to, in response to an open failure (open phase fault, para 80) occurring in a first phase (any one phase) of the three-phase winding (1), cut a supply of current to the first phase to zero (para 80-83) and drive the motor by supplying a predetermined current necessary at a normal time to second and third phases of the three-phase winding (para 80-83).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art, to modify that taught by Suzuki with that taught by Endo further with that taught by Scotson to improve control of the motor system (see Scotson; para 8).
Suzuki in view of Endo in view of Scotson does not explicitly teach wherein the controller includes a communication line connecting the one control system with the other control system, and 
wherein the one control system determines that an abnormality has occurred in the other control system in response to no communication signal being received by the one control system on the communication line.
Sasaki teaches (Figure 2) wherein the controller (4) includes a communication line (communications with main and sub units) connecting the one control system with the other control system (Fig. 2), and 
wherein the one control system determines that an abnormality (para 35; discloses that abnormality judgment circuits are provided in each unit) has occurred in the other control system in response to no communication signal being received by the one control system on the communication line (para 36, 39 and 45-47).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art, to modify that taught by Suzuki with that taught by Endo with that taught by Scotson further with that taught by Sasaki to preserve the actuator function (see Sasaki; abstract).

Re claim 11, Suzuki in view with Endo in view of Scotson in view of Sasaki teaches the electric power steering device according to claim 10, wherein a configuration is such that the supply of current at a time of normal drive when no abnormality has occurred is provided to each winding as one-half of the current supplied to one winding at an abnormal time, thereby driving the motor (see Endo; para 48; discloses that the torque-current command value is Iq1* is set to be a half value of the total torque-current request value to generate equal torques in each system).

Re claim 12 Suzuki in view with Endo in view of Scotson in view of Sasaki teaches the electric power steering device according to claim 10, wherein the controller is configured so as to carry out a drive at a time of normal drive when no abnormality has occurred by reducing a control modulation rate with respect to when driving the motor with one system at an abnormal time (see Endo; para 48-52; discloses that the torque-current command value is Iq1* is set to be a half value of the total torque-current request value to generate equal torques in each system).

Re claim 13, Suzuki in view with Endo in view of Scotson in view of Sasaki teaches the electric power steering device according to claim 10, wherein the controller has two inverter circuits (see Suzuki; 601 and 602, para 28) that supply power to the motor (see Suzuki; para 28), and each inverter circuit is configured so as to have a capacity twice as large with respect to an allowable current capacity or heat capacity when assigned one-half of the current supply (see Endo; para 47-48).

Re claim 14, Suzuki in view with Endo in view of Scotson in view of Sasaki teaches the electric power steering device according to claim 11, wherein the controller has two inverter circuits (see Suzuki; 601 and 602, para 28) that supply power to the motor (see Suzuki; para 28), and each inverter circuit is (see Endo; para 47-48).

Re claim 17, Suzuki in view with Endo in view of Scotson in view of Sasaki teaches the electric power steering device according to claim 10, wherein the controller is configured so as to have means of detecting an abnormality in each portion (see Suzuki; 751 and 752 failure detectors), and when determining that one of the two systems is normal while the other is abnormal, raise a control command of the one system to 100%, and notify the one system that the other system is abnormal (see Suzuki; para 63-64).

Re claim 18, Suzuki in view with Endo in view of Scotson in view of Sasaki teaches the electric power steering device according to claim 11, wherein the controller is configured so as to have means of detecting an abnormality in each portion (see Suzuki; 751 and 752 failure detectors), and when determining that the one of the two control systems is normal while the other is abnormal, raise a control command of the one system to 100%, and notify the one system that the other system is abnormal (see Suzuki; para 63-64).

Re claim 19, Suzuki in view with Endo in view of Scotson in view of Sasaki teaches the electric power steering device according to claim 10, wherein the motor is configured so as to be able to output a desired torque with respect to rotation speed even when driven by only one system (see Endo; para 163 and 165-168; discloses “the motor torque of the normal winding driving system can be used to the maximum extent within the range of the rated current.”).

Re claim 20, Suzuki in view with Endo in view of Scotson in view of Sasaki teaches the electric power steering device according to claim 11, wherein the motor is configured so as to be able to output a desired torque with respect to rotation speed even when driven by only one system (see Endo; para 163 and 165-168; discloses “the motor torque of the normal winding driving system can be used to the maximum extent within the range of the rated current.”).

Re claim 21, Suzuki in view with Endo in view of Scotson in view of Sasaki teaches the electric power steering device according to claim 10, wherein the motor is formed of two windings (see Suzuki; 801 and 802), a distributed winding having a predetermined phase difference or a concentrated winding having no phase difference (see Suzuki; para 27).

Re claim 22, Suzuki in view with Endo in view of Scotson in view of Sasaki  teaches the electric power steering device according to claim 11, wherein the motor is formed of two windings (see Suzuki; 801 and 802), a distributed winding having a predetermined phase difference or a concentrated winding having no phase difference (see Suzuki; para 27).

Re claim 23, Suzuki in view with Endo in view of Scotson in view of Sasaki teaches the electric power steering device according to claim 10, wherein the controller is configured of a control circuit unit in which a CPU is mounted (see Suzuki; Figure 1), an inverter circuit (see Suzuki; fig. 1; 601), and a power supply relay unit (see Suzuki; 51, 53), and wherein a drive circuit (see Suzuki; 68) connecting the CPU and inverter circuit, the CPU, and the power supply relay unit are each formed as circuit configurations of the two control systems (see Suzuki; Figure 1).

Re claim 24, Suzuki in view with Endo in view of Scotson in view of Sasaki teaches the electric power steering device according to claim 11, wherein the controller is configured of a control circuit unit in which a CPU is mounted (see Suzuki; Figure 1), an inverter circuit (see Suzuki; fig. 1; 601), and a power supply relay unit (see Suzuki; 51, 53), and wherein a drive circuit (see Suzuki; 68) connecting the CPU and inverter circuit, the CPU, and the power supply relay unit are each formed as circuit configurations of the two control systems (see Suzuki; Figure 1).

Re claim 25, Suzuki in view with Endo in view of Scotson in view of Sasaki teaches the electric power steering device according to claim 10, 
wherein the one control system notifies the other control system using the communication line when the abnormality occurs in the one winding or in the one control system (see Sasaki; para 36, 39 and 45-47).

Re claim 27, Suzuki in view with Endo in view of Scotson in view of Sasaki teaches the electric power steering device according to claim 10,
wherein, in response to the type of abnormality including an abnormality in only one phase of the one winding (see Endo; para 60-65, determines the type of abnormality), the current supplied to the other winding is adjusted to two-thirds of the predetermined current (see Endo; para 68-69; current is adjusted based on the fault detected).



15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (2014/0009093) in view of Endo et al. (2013/0299271) in view of Scotson et al. (US 2016/0244089) in view of Sasaki et al. (US 2016/0332660) as applied to claim 10 above, and further in view of Satou et al. (US 2011/0156629).

Re claim 15, Suzuki in view with Endo in view of Scotson in view of Sasaki teaches the electric power steering device according to claim 10, but fails to explicitly teach wherein the controller is configured so as to detect or estimate temperature of the inverter circuit or winding at a normal time, and adjust a share ratio in accordance with the temperature.
Satou teaches wherein the controller (6) is configured so as to detect or estimate temperature of the inverter circuit or winding at a normal time, and adjust a share ratio in accordance with the temperature (par 61, 64; discloses that the control unit includes “a protection function for reducing current to be supplied from a battery when temperature of a transistor and/or an electric element in an inverter is high.” and “sets the maximum current instruction value for controlling multiple inverters”).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art, to modify the control system of Suzuki with the control system of Endo with the control system of Scotson with the system of Sasaki further with the control system of Satou to assist the steering force of the driver safety and continuously (see Satou, para 14).


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (2014/0009093) in view of Endo et al. (2013/0299271) in view of Scotson et al. (US 2016/0244089) in view of Sasaki et al. (US 2016/0332660) as applied to claim 11 above, and further in view of Satou et al. (US 2011/0156629).

Re claim 16, Suzuki in view with Endo in view of Scotson in view of Sasaki teaches the electric power steering device according to claim 11, but fails to explicitly teach wherein the controller is configured so as to detect or estimate temperature of the inverter circuit or winding at a normal time, and adjust a share ratio in accordance with the temperature.
Satou teaches wherein the controller is configured so as to detect or estimate temperature of the inverter circuit or winding at a normal time, and adjust a share ratio in accordance with the temperature (par 61, 64; discloses that the control unit includes “a protection function for reducing current to be supplied from a battery when temperature of a transistor and/or an electric element in an inverter is high.” and “sets the maximum current instruction value for controlling multiple inverters”).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art, to modify the control system of Suzuki with the control system of Endo with the control system of Scotson with the control system of Sasaki further with the control system of Satou to assist the steering force of the driver safety and continuously (see Satou, para 14).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396.  The examiner can normally be reached on Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R BROWN/Examiner, Art Unit 2846             
/KAWING CHAN/Primary Examiner, Art Unit 2846